DECISION AND JUDGMENT ENTRY
{¶ 1} This is an accelerated appeal from a judgment of the Wood County Court of Common Pleas that sentenced appellant to a term of imprisonment following convictions on one count of receiving stolen property and one count of forgery. For the reasons that follow, this court affirms the judgment of the trial court.
 {¶ 2} Appellant sets forth the following as his sole assignment of error:
 {¶ 3} "The trial court erred in failing to order reduction of the Defendant/Appellant's prison term for related days of confinement, as required by Ohio Revised Code § 2967.191."
 {¶ 4} On July 2, 2002, appellant appeared before the Wood County Court of Common Pleas and entered guilty pleas to one charge of receiving stolen property and one charge of forgery. The trial court accepted appellant's pleas, and on September 10, 2002, appellant was sentenced to serve ten months imprisonment on each count with the sentences to be served concurrently. In the sentencing judgment entry filed September 17, 2002, the trial court credited appellant for 33 days served in the Wood County Justice Center as of the sentencing date.
 {¶ 5} Appellant argues on appeal that, pursuant to R.C. 2967.191, the trial court should have given him credit for 69 days he served in the Seneca County Jail beginning in April 2002. Appellant asserts that he served time in Seneca County pursuant to the same charges to which he later pled guilty in Wood County.
 {¶ 6} R.C. 2967.191 provides in relevant part:
 {¶ 7} "The Department of Rehabilitation and Correction shall reduce the stated prison term of a prisoner * * * by the total number of days that the prisoner was confined for any reason arising out of the offense for which the prisoner was convicted and sentenced * * *."
 {¶ 8} This court has thoroughly reviewed the record of proceedings in the trial court. The record does contain an order filed August 20, 2002, granting appellant's request to continue sentencing in this matter because appellant was then in custody in Seneca County. There is no indication in the record, however, of the reason for the Seneca County incarceration, and therefore no evidence that appellant was being held "for any reason arising out of the offense for which [he] was convicted and sentenced" in Wood County. R.C. 2967.191. Appellant discussed the Seneca County incarceration in his brief and attached to the brief a document filed in the Fostoria Municipal Court which he asserts shows that he was incarcerated in that county on the same charges as those brought against him in Wood County. Appellant's brief and the attachments were not before the trial court, however, and may not be considered by this court on appeal. Accordingly, this court finds that the trial court did not err by failing to credit appellant with time served in the Seneca County Jail and appellant's sole assignment of error is not well-taken.
 {¶ 9} On consideration whereof, this court finds that appellant was not prejudiced and the judgment of the Wood County Court of Common Pleas is affirmed. Costs of this appeal are assessed to appellant.
                           JUDGMENT AFFIRMED.
Peter M. Handwork, P.J., Richard W. Knepper, J., and Judith Ann Lanzinger, J. CONCUR.